DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the October 6, 2020 Office Action, filed January 6, 2021, is acknowledged.  Applicants previously canceled claims 1-37, and now cancel claims 40, 48, and 54.  Applicants amend claims 38-39, 41-42, 50-51, and 53, and add new claims 55-60.  Claims 38-39, 41-47, 49-53, and 55-60 are pending in this application and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed October 6, 2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Information Disclosure Statement
	The Information Disclosure Statement filed January 6, 2021 has been considered.

Claim Objections
Claims 41, 49-51, and 55-60 are objected to because of the following informalities:  
At claim 41, line 2, “comprises” should be changed to “comprise.”
At claim 49, line 2, “comprises” should be changed to “comprise.”
At claim 50, line 2, “the” should be changed to “a.”
At claim 55, line 2, “the” should be changed to “a.”
At claim 56, line 2, “the” should be changed to “a.”
At claim 57, line 2, “the” should be changed to “a.”
At claim 58, line 2, “the” should be changed to “a.”

At claim 60, line 2, “the” should be changed to “a.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 38-39, 42-43, 45-46, 50-52, and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Hildinger et al. (U.S. Patent Application Publication No. 2009/0023186, published January 22, 2009, and cited in the Information Disclosure Statement filed July 26, 2018) or Baldi et al. (801 Methods in Molecular Biology 13-26 (January 1, 2012), and cited in the Information Disclosure Statement filed July 26, 2018, in view of Chun et al. (25 Biotechnology Letters 315-319 (2003), and cited in the Information Disclosure Statement filed July 26, 2018).  This is a new rejection necessitated by Applicants’ amendments.
 	Hildinger discloses culturing cells for the production of diagnostic and therapeutic proteins (abstract).  Hildinger discloses that adding valproic acid (an expression enhancer composition) to the cultured cells increase the overall batch yield and titer, and that valproic acid increases expression at a greater level than sodium butyrate, which can also be added to the cell culture (abstract, paragraph [0041] and Example 2).  Hildinger discloses that the cells may be HEK 293 cells and that valproic acid can be added at between 0.002 mmol/l and 200 mmol/l (paragraphs [0018] and [0031]).  Hildinger discloses that the cell density at the time of valproic acid addition is at least 1 x 106 cells to at least 4 x 106 cells (paragraph [0020]).  Hildinger discloses a two-stage cell growth method, where the cells can be grown to maximum cell density in a suspension culture, transferred to a production medium, at which time the valproic acid can be added (paragraph [0025]).  Hildinger discloses that the gene expression can be transient, which a gene expression vector encoding the protein of interest is transfected into the cells, where the cells are grown in a growth medium, transferred to a transfection medium, and then 
	Baldi discloses large scale transfection of mammalian cells to provide for production of recombinant proteins in HEK-293 cells (abstract).  Baldi discloses that these cells are cultivated in serum-free suspension to yield 1 g/L in a 10-day process (abstract).  Baldi discloses transfection of the cells at high density (i.e., the cells are adapted to grow to high density in suspension) of about 20 x 106 cells/mL (abstract).  The cells are then diluted and valproic acid added, after which the resultant recombinant protein is affinity purified (abstract).  Baldi discloses that the cell culture can take place in a volume of 100 mL Ex-cell® 293 medium (pages 18-19, Section 3.2).  Baldi discloses that transfection of the cells can take place at a cell density of 20 x 106 cells/mL in a volume of 50 ml, after which the cells are transfected by adding plasmid DNA (pages 19-20, Section 3.4).  Baldi discloses that after 3 hours, the cells are added to 950 ml Ex-cell® 293 growth medium, valproic acid is added to a final concentration of 3.75 mM (pages 19-20, Section 3.4).  Baldi discloses no additional replenishment, replacement or supplementation to the growth medium after transfection (pages 19-20, Section 3.4).  Baldi discloses harvesting and purification 
	Hildinger and Baldi each fail to disclose or suggest that the expression enhancer is sodium propionate.
	Chun discloses enhanced protein production in mammalian cells in protein free medium using sodium propionate as an expression enhancer, as well as sodium butyrate (abstract).  Chun discloses that the sodium propionate can be added to the medium at 4 mM and butyrate at 1 mM (Figure 2).
	While Chun discloses use of Chinese Hamster Ovary (CHO) cells, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Chun’s sodium propionate in addition to Hildinger’s valproate or butyrate or Baldi’s valproate because each of these three compounds are well-known expression enhancers in mammalian cells.  As such, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using Chun’s sodium propionate in addition of Hildinger’s valproate or butyrate or Baldi’s valproate in Hildinger’s and Baldi’s 293 cells to increase expression of a desired recombinant protein.

Claims 41, 49, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Hildinger or Baldi in view of Chun, as applied to claims 38-39, 42-43, 45-46, 50-52, and 55-58 above, and further in view Nakashima et al. (U.S. Patent No. 5,378,612, issued January 3, 1995), and cited in the Information Disclosure Statement filed July 26, 2018).  This is a new rejection necessitated by Applicants’ amendments.
	Hildinger, Baldi, and Chun disclose and suggest a method of producing a recombinant protein in cultured eukaryotic cells, as discussed above.
	Hildinger, Baldi, and Chun fail to disclose or suggest the use of lithium acetate (LiAc) as an expression enhancer.

	While Nakashima discloses use of Chinese Hamster Ovary (CHO) cells, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Nakashima’s butyric acid and/or lithium acetate in addition to Hildinger’s valproate or butyrate, Baldi’s valproate, and Chun’s sodium propionate because each of these compounds are well-known expression enhancers in mammalian cells.  As such, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using Nakashima’s butyric acid and/or lithium acetate in addition of Hildinger’s valproate or butyrate, Baldi’s valproate, and Chun’s sodium propionate in order to increase expression of a desired recombinant protein.

Claims 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hildinger or Baldi in view of Chun, as applied to claims 38-39, 42-43, 45-46, 50-52, and 55-58 above, and further in view Liu et al. (39 Molecular Biotechnology 141-153 (2008), and cited in the Information Disclosure Statement filed July 26, 2018).  This is a new rejection necessitated by Applicants’ amendments.
	Hildinger, Baldi, and Chun disclose and suggest a method of producing a recombinant protein in cultured eukaryotic cells, as discussed above.
	Hildinger, Baldi, and Chun fail to explicitly disclose or suggest cultures with greater than 80% viability.  Hildinger and Baldi each fail to disclose or suggest the use of a cationic lipid.

	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Liu's cationic lipid transfection agent in the methods disclosed by Hildinger, Baldi, and Chun because, as disclosed by Liu, this will increase the transfection rate.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the viability would be greater than 80% because, as disclosed by Liu, the level of transfection and protein production shows that the method of Hildinger, Baldi, Chun, and Liu provide for enhanced viability and protein production.  The motivation to do so would be the enhancement of recombinant protein production, which is desirable in a protein production method where the proteins can be used for diagnostics and/or therapeutics.

 Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Hildinger or Baldi in view of Chun, as applied to claims 38-39, 42-43, 45-46, 50-52, and 55-58 above, and further in view of Zufferey et al. (73(4) Journal of Virology 2886-2892 (1999), and cited in the Information Disclosure Statement filed July 26, 2018).  This is a new rejection necessitated by Applicants’ amendments.
 	Hildinger, Baldi, and Chun disclose and suggest a method of producing a recombinant protein in cultured eukaryotic cells, as discussed above.

	Zufferey discloses that inclusion of a WPRE substantially enhances the expression of transgenes in a variety of eukaryotic cells, including 293T cells (abstract and page 2887, column 2, third full paragraph).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Zufferey’s WPRE in the vector used for the method disclosed and suggested by Hildinger or Baldi in view of Chun because, as disclosed by Zufferey, the WPRE substantially increases the expression level of transgenes in eukaryotic cells, which is desirable when producing proteins for therapeutic use.  One of ordinary skill in the art would have a predictable and reasonable expectation of success in increasing recombinant protein production in eukaryotic cells by incorporation of a known element that is able to increase expression of a transgene.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-39, 41-47, 49-53, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,066,000.  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because, while the ‘000 patent claims methods of high density, suspension cell culture of 293 cells, the method requires the compositions as claimed in the instant application.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the instantly claimed expression system could be employed in the method of the ‘000 patent, with the desired result of protein production being realized.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. §§ 102(a)(1) and 102(a)(2), Applicants’ amendments and arguments have been fully considered, and are deemed to be persuasive.  Therefore, these rejections are withdrawn.

Regarding the rejections under 35 U.S.C. § 103, Applicants’ arguments have been fully considered but are moot because the new grounds of rejection do not rely on the combination of references applied in the prior rejection of record.
Insofar as Applicants’ arguments are applicable to the present rejections, Applicants assert that neither Hildinger nor Baldi (or Liu or Zufferey) disclose the use of both valproic acid and sodium propionate as expression enhancers in an expression system, and that one of ordinary skill in the art would not expect a synergistic effect.
However, it is noted that both Hildinger and Baldi do disclose use of valproic acid as an expression enhancer and Chun discloses the use of sodium propionate as an expression enhancer.  As such, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using both valproic acid and sodium propionate together, or even with additional compounds such as lithium acetate (LiAc), as expression enhancers.  Absent evidence to the contrary that use of two or more expression enhancers would not provide for enhanced expression of a desired protein from an expression vector, one of ordinary skill the art would expect that use of multiple expression enhancers would function as desired, and would increase expression of a protein from an expression vector.  In addition, Applicants point to Figure 3 as showing synergistic effect of using both valproic acid and sodium propionate.  It is noted, however, that both valproic acid and sodium propionate each show expression enhancing capabilities.  While Figure 3 shows a greater level of protein expression using both KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (2007)).  In addition, newly cited Nakashima discloses the addition of the expression enhancers butyric acid and lithium acetate.  As stated above, since there are limited expression enhancers to select from, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try a combination of each expression enhancers, and combinations thereof in order to increase expression of a desired protein from a transformed, cultured cell.

Regarding the non-statutory double patenting rejection, Applicants request that this rejection be held in abeyance.  Therefore, this rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636